 



Exhibit 10.15
AMENDMENT NO. 1
TO THE
H&R BLOCK SEVERANCE PLAN
HRB Management, Inc. (the “Company”) adopted the H&R Block Severance Plan (the
“Plan”), effective as of April 23, 2001 (Amended and Restated August 11, 2003).
Section 9 of the Plan provides that the Plan Sponsor may amend the Plan at any
time.
This Amendment amends the Plan as amended and restated effective August 11,
2003, as well as certain prior versions of the Plan, as detailed below.
AMENDMENT
     1. Section 2 is amended, effective May 1, 2004, by deleting Section 2(q) in
its entirety replacing with the following.
2(q) “Year of Service” means each period of 12 consecutive months ending on the
Employee’s employment anniversary date during which the Employee had at least
1,000 Hours of Service. In determining a Participant’s Years of Service, the
Participant will be credited with a partial Year of Service for his or her final
period of employment commencing on his or her most recent employment anniversary
date equal to a fraction calculated in accordance with the following formula:
Number of days since most recent employment anniversary date
365
Despite an Employee’s Years of Service calculated in accordance with the above,
an Employee whose pay grade at his or her Participating Employer fits in the
following categories at the time of the Qualifying Termination will be credited
with no less than the specified Minimum Years of Service and no more than the
specified Maximum Years of Service listed in the following table as applicable
to such pay grade:

                  Pay Grade   Minimum Years of Service   Maximum Years of
Service
81 and above
    6       18  
65-80, 140-145, 185-190
    3       18  
58-64, 117-135, 173-180, 299
    1       18  
30-43, 100-116, 170-172, 298
    1       18  

 



--------------------------------------------------------------------------------



 



Notwithstanding the above, if an Employee has received credit for Years of
Service under this Plan or under any previous plan, program, or agreement for
the purpose of receiving severance benefits before a Qualifying Termination,
such Years of Service will be disregarded when calculating Years of Service for
such Qualifying Termination under the Plan; provided, however, that if such
severance benefits were terminated prior to the completion because the Employee
was rehired by any subsidiary of the Company then the Employee will be
re-credited with full Years of Service for which severance benefits were not
paid in full or in part because of such termination.
     2. Section 5, “Health and Welfare Benefits” is deleted in its entirety and
replaced with the following, effective January 1, 2004:
     5. Health and Welfare Benefits.
(a) Benefits. In addition to the severance compensation provided pursuant to
Section 4 of the Plan, a Participant may continue to participate in the
following health benefits provided by his or her Participating Employer during
the Continuing Coverage Period on the same basis as employees of the
Participating Employer:
(i). medical;
(ii). dental;
(iii). vision;
(b) Other Benefits. In addition to the severance compensation provided pursuant
to Section 4 of the Plan, a Participant may continue to participate in the
following health benefits provided by his or her Participating Employer during
the Severance Period on the same basis as employees of the Participating
Employer;
(i). employee assistance;
(ii). medical expense reimbursement and dependent care expense reimbursement
benefits provided under a cafeteria plan;
(iii). life insurance (basic and supplemental); and
(iv). accidental death and dismemberment insurance (basic and supplemental).

2



--------------------------------------------------------------------------------



 



For the purposes of any of the above-described benefits provided under a
Participating Employer’s cafeteria plan, a Qualifying Termination constitutes a
“change in status” or “life event.”
(c) Payment and Expiration. Payment of the Participant’s portion of contribution
or premiums for such selected benefits will be withheld from any severance
compensation payments paid to the Participant under this Plan. The Participating
Employer’s partial subsidization of such coverages will remain in effect until
the earlier of:

  (i)   the expiration of earlier termination of the Employee’s Severance
Period, after which the Participant may be eligible to elect to continue
coverage of those benefits listed above that are provided under group health
plans in accordance with his or her rights under Section 4980B of the Internal
Revenue Code; or     (ii)   the Participant’s attainment of or eligibility to
attain health and welfare benefits through another employer after which time the
Participant may be eligible to elect to continue coverage of those benefits
listed above that are provided under group health plans in accordance with his
or her rights under Section 4980B of the Internal Revenue Code.

     IN WITNESS WHEREOF, HRB Management, Inc. has adopted this Amendment No. 1
to the H&R Block Severance Plan, this _______ day of May, 2004.

                                  HRB Management, inc.    
 
                   
Date:
          By:   /s/ Mark A. Ernst    
 
                   
 
              Mark A. Ernst    
 
              President and Chief Executive Officer    

3